department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division number release date certified mail dear date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated april 19xx i sec_11ereby revoked and you are no longer exempt under sec_501 a of the code eff 3ctive january 2oxx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1 c -1 c your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your chairman and private shareho1ders or individuals as required for continued recognition of exemption pursuant to sec_1 c -1 d ii your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 2oxx you are required to file incomef tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return you have filed taxable returns on form_1120 for the years ended december 20xx december 20xx december 2dxx december 20xx december 20xx and december 20xx with us processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m owning - ' acting director eo examinations enclosure publication tax_exempt_and_government_entities_division department of the treasury internal_revenue_service flair dr 2nd floor el monte ca october uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies section b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication sec_892 report of examination form_6018 sincerely sunita b lough director eo examinations letter catalog number 34809f form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx issue whether the activities conducted by throughout the years of its existence were in compliance with the rules and regulations under the internal_revenue_code the code sec_501 c whether net_earnings inure to the benefit of its officers and board members within the meanings of the income_tax regulations the regulation sec_1 c -1 c whether and complied with record keeping requirements as required under the code sec_6001 organizational information facts was incorporated on october 19xx in the state of the specific purpose of the organization as stipulated by article ii of the articles of incorporation is to engage in the solicitation receipt and administration of property and from time to time to disburse such property and the income therefrom sic for activities related to the development of new housing for low to moderate income families or for other charitable purposes in accordance with sec_501 the internal_revenue_service the service received the form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code signed by the president of in the application were on february 19xx its intended purposes as described rehabilitation of dilapidated single family dwellings a the organization will purchase dilapidated single family dwellings from the department of housing and urban development hud the purchase of each unit will be financed through loans from hud approximately of the purchase_price and loans at market interest rates from private investors including approximately of the purchase_price the organization will then rehabilitate each unit so that it meets all applicable building codes and is suitable for marketing all rehabilitation work will be done by local building contractors at prevailing rates the rehabilitation of each unit will be financed through loans from hud approximately of rehabilitation costs and loans at market interest rates from private investors including the president of the organization the president of the organization approximately of rehabilitation costs this activity will consume about of the organization's time this form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx activity furthers the organization's goal of rehabilitating existing housing stock in depressed urban neighborhoods thereby helping to halt the deterioration of such neighborhoods and contributing to their revitalization b this activity will begin as soon as the organization locates a suitable property being offered for sale by hud and hud determines that the organization is eligible to participate in its sale and loan programs c this activity will be conducted in depressed urban neighborhoods located within county the organization's president will handle all day to day tasks related to purchase rehabilitation and financing sale of rehabilitated dwellings to low and moderate income families a the organization will sell the units it rehabilitates to low and moderate income families at market prices the units will be marketed through periodicals and through local real_estate agents who specialize in home for low and middle income buyers the organization will provide education and advice to first-time homebuyers especially with regard to available sources of financing this activity will consume about of the organization's time this activity furthers the organization's goals of i assisting low and moderate income families to achieve the goal of home ownership and ii contributing to the stability and revitalization of depressed urban neighborhoods by helping families become stakeholders in those neighborhoods b this activity will begin as soon as the organization completes rehabilitation of its first property c this activity will be conducted in depressed urban neighborhoods located within county the organization's president and volunteers who support the organization's goals will handle all day to day tasks related to marketing and sales development and support of after-school tutoring and sports programs for at risk high school and junior high school students a all profits from the sales of rehabilitated units will be used to finance after school tutoring and sports programs for at risk high school and junior high school students the organization will work with school district personnel and other non-profit organizations to strengthen existing programs and to develop new programs of this type it is anticipated that most programs will recruit and compensate credentialed teachers and physical education instructors to provide students with academic tutoring and sports instruction after school hours this activity will consume about of the organization's time this form 886-a page of19 department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx activity furthers the organization's goals of providing constructive activities for at risk youth which will encourage them to stay in school and which will counteract the negative influences which they encounter each day b this activity will begin as soon as the organization realizes a profit from the sale of rehabilitated units c initially the organization will focus on developing and supporting programs at high school located in and high school located in the organization's president and volunteers who support the organization's goals will handle all day to day tasks related to the development and support of these after-school programs in response to the service's questioning about whether any contractors would be related in any way to the officers or directors the dwellings will not be related to any of the officers or directors of the organization stated the contractors used in the rehabilitation of in response to the service's requesting a list of steps taken to involve the community or the residents like to become home owners stated that it would provide education and advice to local residents who would in response to the service's questioning about what provided a list of matters dollar_figure annual compensation president will spend in excess of hours per unit conducting his duties the basis of setting the compensation will be to provide token compensation_for his services would be doing for the estimated would be doing and stated the in response to the service's request to adopt the safe_harbor guidelines with a statement signed by two officers under the penalties of perjury made the following statement is very familiar with the department of housing and urban developments requirements for low_income_housing providers we will comply with all safe_harbor guidelines described on page of your march letter three individuals as the president as the director and statement and the response letter without the penalty of perjury statement on april 19xx as the secretary and the director signed the safe_harbor a determination_letter was issued on april17 19xx granting exemption status under the code sec_501 c as an organization described under the code sec_509 with an advanced ruling period through december 20xx in a letter dated april 20xx the service reaffirmed the exempt status of as a publicly_supported_organization form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx issue -operational test on april 20xx the service initiated a review of the forms return of organization for the years ending december 20xx exempt from income_tax and activities of through 20xx rental and rehabilitating and selling of old homes purchased from hud was involved in two separate but related activities low-income-housing owned properties in the beginning of 20xx and rented of them out stated the units were rented to low-income tenants and provided rental agreements a review of the rental agreements indicated of the tenants received section housing assistance from hud each tenant would pay the same amount of rent regardless of the section assistance for example if the rent was dollar_figure a month and the tenant received dollar_figure in section voucher than and this tenant would pay would receive dollar_figure from the housing authority of the county of the difference of dollar_figure with his own money we visited the website of the housing authority of the county of at which provided information related to section program to become a participating owner all one need to do is to lease the rental unit to a section voucher-holder there is no requirement that a participating owner landlord has to be an exempt_organization nor does it have any special rules or regulations to follow would not explain how this rental_activity constituted a charitable activity the other activity involved in was the purchasing refurbishing and reselling hud properties this activity began in 19xx and reached its peek in 20xx and tapered off by 20xx was no longer purchasing properties from hud however fixed-up and sold two of the properties in 20xx we searched the public records for property transactions by hud properties sold to individuals are summarized in the table below the year 19xx 19xx 19xx 20xx 20xx 20xx 20xx total of prop total sale total cost none found total gross gain gain the total gross gain was mathematically determined by subtracting total cost from total it doesn't represent the actual gain since the cost of refurbishing and the cost of sale were not sale accounted for we understand that hud allows for a profit for these kinds of properties with that in mind we made a conservative estimate of a gain or dollar_figure gain over year period form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx we reviewed forms for the years ending december 19xx through 20xx the sales of the properties were only in 19xx through 20xx and they were reported on forms as follows 20xx12 20xx12 account description 19xx12 20xx12 20xx12 housing sales hud discount total income 1st time home buyer gift acquisition costs broker commission buyer costs pd by seller carrying costs closing costs at acq development fees rehab costs sales closing costs total expenses net gain loss of net gain loss even though it appeared that received substantial compensations and benefits the follow table is a summary of the made little or no profits from these transactions expenses reported on forms and displays how the funds earned from the two activities were utilized for the years 19xx through 20xx account description comp to officers directors etc pension_plan contribution n1 health insurance payroll_taxes total pymt to for after school program interest n2 professional fees ee related expenses office related expenses total office administrative expenses paid to for 19xx12 20xx12 20xx12 20xx12 20xx12 20xx12 20xx12 n1 n a was on cash ba sec_1s therefore when these amounts were contnbuted to the pen sec_1on account is not know we adjusted the expenses to reflect and correct this timing difference the best we could n2 since it was not a part of the office or administrative expenses the 20xx percentage computation did not include the dollar_figure interest form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx the table above indicates over of the net_revenues in 19xx through 20xx were paid to in the forms of compensations and benefits which was substantially higher than the dollar_figure estimated annual compensation to him on form_1023 in the form_1023 indicated it would be operating after-school programs for at risk school students there was one expense named after school program our review of the financial records indicated for 20xx through 20xx the payments were for school personal related expenses of the office manager's daughter issue net_earnings inuring to the benefit of officers and directors issue category - office space and staffs utilized by related entities in order to determine whether there were net_earnings inuring to the benefit of its officers and contracted a property management company to rent out each unit collect rents board members we need to look at how day-to-day matters were handled for the rental properties maintain the property etc at the end of each month the property management company would produce a monthly statement that summarized the rent collected expenses_incurred including its management fees and paid the net amount to this property management company was also the contact person for the section assistance in other words work related to the rental activities were to record net rental income and pay some bills such as mortgages property taxes and utilities we wanted to review the exact responsibilities of the property management company but would not provide a copy during 20xx rebuilt constructed properties and made the following payments payee description purpose total paid in recorded in 20xx 20xx did handy-man work for rental properties paid it directly for the work it did through did construction work for dollar_figure dollar_figure the works related to rebuilding constructing were primarily if not entirely handled by entity wholly owned by the husband of a director of limited to issuing checks to nor did it receive bills and invoices see issue category for transactions with had no written contracts with work for this activity was for the amount of work described above rented a space in appeared to be a 2-room apartment converted into office for over dollar_figure per month hired a full-time office manager with compensation and benefits exceeding dollar_figure per year since there were more works than the office manager could handle hired a part-time helper and paid form 886-a page of department of the treasury-internal revenue service dollar_figure an that form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx her dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx the payment to the part-time helper included dollar_figure bonus for the first months only each year including 20xx the year she was compensated by a search of public records indicated several other entities were using the same post office box and or the office addresses we asked ownership by the officers and directors the entities the following table summarizes his ownership to identify its related entities and percentage of provided the ownership of for each of entity name ownership owned in the past owned in the past currently own sec_50 currently own sec_1 currently own sec_50 currently own sec_50 we searched the records within the service and found that it confirmed the ownership stated above plus the ownership of as follows entity name owned owned own sec_50 owned owned president of this eo own sec_50 owns owns own sec_1 through his wife own sec_50 own sec_50 own sec_50 own sec_50 the ownership of because his ownerships represent the ownerships of the is significant for our consideration operating director we questioned whether and responded by stating employees provided any services to these related entities form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organizationrraxpayer tax identification_number year period ended 20xx 20xx and 20xx the office manager and the part-time helper did handle matters from 20xx to present the time spent on in 20xx general office work for some of the entities above we are unable to provide and accurate percentage of the time spent in the past the majority of their time was spent on matters has reduced and time spent on other companies' matters has increased in 20xx and were phased out and these 20xx many of the office expenses paid_by no longer pays for health expenses are now paid_by other companies insurance for payments to phone bills telephone bills p o box rent office rent or office supplies cell this explains why the part-time_employee received dollar_figure bonus at the end of 20xx even thought she was not compensated by had been doing for the remaining months for the same group of entities but paid_by an entity other than manner because they were benefiting from such usage for the last months she was doing the same thing she allowed other entities to utilize the people in charge of in this we reviewed phone bills from cingular wireless and observed that there were phone stated lines in response to our question of who were the individuals using the phones and were two of the users we have to check the other two numbers not provide the names of the other users beginning in the year 20xx borrowed funds from did to cover some of the office expenses by early 20xx the borrowed funds accumulated to over dollar_figure agreed to apply this loan as corrections toward office expenses inuring to the benefits of and during the years under examination totaling dollar_figure issue category - health insurance for family had full-time employees and the office manager since xx provided health_insurance_coverage for the entire family of these employees however beginning on xx also provided health insurance for family at dollar_figure per month we questioned why family and the response was it was agreed that was paying for would pay the health insurance for the coverage for a total benefit of dollar_figure in 20xx and around dollar_figure in 20xx from xx his insurance was paid for until xx family continued through october 20xx this represented corrections for these excess_benefit transactions issue category - properties transferred out of agreed and utilized the loan from to as we observed several questionable property transactions from the public records quitclaimed of the rental properties property the property and the form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx property to questioned why this was the case back in 20xx and remained under his name throughout these years we response was the properties were quitclaimed to in order to obtain favorable financing terms from bank of america the properties were supposed to be quitclaimed back to on the same day as the closing of the loan this is what was done with on xx the fact that this was not done on subsequent properties was an error has not recorded those deeds because it would trigger a reassessment of the property has signed quitclaim deeds back to the property records indicated that quit claimed the property to property to on the same day quit claimed the property to on xx who then quit claimed to on xx who then quit claimed to claimed the day on xx who then quit claimed to on xx we questioned what received in exchanged for these properties and the response was the properties were sold in 20xx for valuable consideration the sales were recorded on the 20xx tax returns we questioned why rental incomes from the the response was rental income deposited in january 20xx would have been for november or december 20xx rents since 20xx when the checks were received this response did not match the records because one property was quitclaimed out of in september 20xx and the other in october 20xx property were recorded on general ledger in january 20xx and the is on the cash accounting basis the income was recorded in property and on the same quit quit claimed the on xx claimed to questioned what received in exchange for this property and the response was the property was sold in 20xx for valuable consideration the sale was recorded on the 20xx tax returns property to then sold it to an individual on xx for dollar_figure we on xx who then quit quitclaimed the property to on xx but did not record the quit claim untii6 xx questioned what received in exchange for this property and the response was the property was sold in 20xx for valuable consideration the sale was recorded on the 20xx tax returns we questioned why the recording of the quitclaim did not take place until2 and years later and the response was the property was sold on 20xx to not recorded until later that was an error then sold it to an individual on xx for dollar_figure we if the deed was quitclaimed the property to sold it to an individual on xx for dollar_figure we questioned what this property and the response was the property was sold on 20xx for dollar_figure the sale was recorded on the 20xx tax returns on xx then received in exchange for the transactions related to the as follows property were unusual and we have to summarize it form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx sold it to president for dollar_figure the 501_c_3_organization with as its xx- xx- xx- xx- xx- for dollar_figure sold it to quit claimed it to quit claimed it to quit claimed it back to quit claimed to we questioned what paid for in exchange for this property and the response was purchased the property for valuable consideration we questioned how utilizing this property and the response was is maintaining the property as low to moderate income housing the general ledger for 20xx indicated that the rental income was recorded starting in november 20xx the purchasing of the property was recorded on xx with a journal entry offsetting loans-mortgage account for dollar_figure was stated there were no appraisals for any of these properties when they were we requested documentations regarding discussions and approval of response was there were no written minutes memos or emails transferred out of these transfers and regarding these transfers we requested understand how these property transactions were records general ledgers for 20xx and 20xx to chose not to provide them in september 20xx made corrections for these property transactions quitclaimed three properties at getting a better mortgage rate we determined that the excess_benefit amounts for the remaining properties that went to him or totaled to dollar_figure the remaining balance of in the amount of dollar_figure was used to reduce these excess_benefit amounts the remaining excess_benefit amounts of dollar_figure plus applicable_interest were given to an unrelated organization exempt under the sec_501 c transferred these properties back to for the purpose of loan to and to facts applicable to all issues board members section dollar_figure of the bylaws stated that the authorized number of directors shall be five the form_1023 listed the following individuals for officers directors trustees etc under of part ii name brand address president chairman director chief financial officer director secretary director director form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organizationftaxpayer explanation of items schedule number or exhibit tax identification_number year period ended 20xx 20xx and 20xx director an analysis of forms for the calendar years 19xx through 20xx indicated there were only officers or directors these officers and directors remained the same throughout the seven years in other words indicated that failed to comply with its own bylaws since 19xx the table below was the only one receiving compensations name title 19xx12 20xx12 20xx12 20xx12 20xx12 20xx12 20xx12 chairman comp pension total secretary oper dir director minutes of meetings none none none none none none none none none none none none none none none none none none none none none none in response to our request for the minutes of the meetings of the governing body including committee meetings xx and xx all three minutes have the following statements except as indicated provided the minutes of annual meetings dated xx minutes of annual meetings of both shareholders and directors of we the undersigned being all of the shareholders directors and the secretary of the corporation hereby agree and consent that the annual meeting of the shareholders and the annual meeting of directors of the corporation be held on the date designated hereunder and do hereby waive all notice whatsoever of such meeting and of any adjournment thereof emphasis added we do further agree and consent that any and all lawful business may be transacted at such meetings or at any adjournment or adjournments thereof as may be deemed advisable by any shareholder or director present thereat any business transacted at such meetings or a any adjournment or adjournments thereof shall be a valid and legal and of the same force and effect as if such meeting or adjourned meetings we held after the notice the directors and shareholders of this company pursuant to statutory requirements of that law held its annual meeting of the shareholders and immediately thereafter held its annual meeting of board_of directors as of the day set forth below form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx the undersigned constituting all the shareholders directors and the secretary of this company hereby acknowledge that by placing their signatures below they consent to the waiver notice of these meetings and consent to said meetings being held by said shareholders board_of directors and secretary upon motion duly noted and seconded and unanimously carried out the following was considered and voted upon by the undersigned the minutes listed some of the matters that took place during the year has not paid dividends there being no further business to come before the meeting of the undersigned upon motion duly make and seconded and unanimously carried the meeting was adjourned secretary date a review of bylaws indicate that section dollar_figure states directors shall be elected at each annual meeting of the board_of directors to hold office until the next annual meeting by plurality vote of the directors in office immediately preceding the election section dollar_figure of the bylaws states annual meetings of the board_of directors shall be held for the purpose of organization election of directors and officers and the transaction of other business annual meetings shall be held on the first day of february of each year pincite a m section dollar_figure of the bylaws states a majority of the authorized number of directors shall constitute a quorum for the transaction of business a meeting at which a quorum is initially present may continue to transact business notwithstanding the withdrawal of directors if any_action taken is approved by at lease a majority of the required quorum for that meeting we compared the minutes to the bylaws to see whether complied with its own rules and observed the following inconsistencies with the references to shareholders and dividends the minutes appeared to follow the format of a for-profit corporation none of the minutes mentioned which officers and board members were present and whether a quorum was met the minutes began with the statement we the undersigned being all of the shareholders directors and the secretary of the corporation hereby agree and consent it appeared to imply that was the sole shareholder director secretary of these annual meetings were held in december even though the bylaws required them to be held on or the nest working day after the first day of february there were no elections of directors form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx the property transfers from to and to residential investment were director related transactions however there were no discussions or approval by the board the use of office space and sharing office staffs by related entities were not addressed family was added into the health in may 20xx insurance_policy and was paid for by in other words the board member wife was receiving benefits from without the board's approval and without consideration of conflict of interest this transaction was not discussed or approved by the board law the code sec_501 a states an organization described in subsection c shall be exempt from taxation under this subtitle the exempt_organization listed under the code sec_501 c is described as corporations organized and operated exclusively for religious charitable no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual emphasis added the income_tax regulations the regulation sec_1 a -1 c states the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization the regulation sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the regulation sec_1 c -1 c states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals emphasis added the regulation sec_1_501_c_3_-1 states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the regulation sec_1_501_c_3_-1 although states in terms of the net_earnings of an organization the inurement doctrine applies to any of an organization's charitable assets see 75_tc_127 payment of excessive_compensation is a form form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer explanation of items tax identification_number year period ended schedule number or exhibit 20xx 20xx and 20xx of inurement for example in 203_f2d_872 5th cir the fifth circuit held that the organization's payment of a full-time salary for part-time work was inurement the regulation sec_1_501_c_3_-1 states the term charitable includes relief of the poor and distressed or of the underprivileged or iv to combat community deterioration and juvenile delinquency in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes revrul_70_585 c b provides that nonprofit housing organizations created to aid low and moderate income families by lessening neighborhood tensions eliminating prejudice and discrimination and combating community deterioration may qualify for exemption under sec_501 c of the code receipt by an exempt_organization of less than fair_market_value in a sale_or_exchange of property with an insider is also a form of inurement in 46_tc_519 two doctors transferred their private practice of medicine including the building in which the practice was housed to a non-profit hospital they controlled a portion of the building was occupied by a for-profit laboratory under a prior agreement with the two doctors the doctors caused the hospital to acquiesce in the arrangement with the laboratory the hospital received no consideration for the assignment of its space to the laboratory either as part of the sale or through a share of the laboratory's gross revenues payments in consideration of the assignment that should have been paid to the hospital were paid directly to the two doctors the doctors performed no services for the laboratory the tax_court held that the arrangement resulted in an inurement of the hospital's charitable assets to the two doctors in anclote psychiatric ctr v commissioner t c memo an organization's board_of directors caused the organization to sell its largest asset- a hospital- to a for-profit entity formed by the directors the board_of directors obtained an independent appraisal of the hospital and hired independent counsel to represent the organization the closing however occurred almost two years after the appraisal the parties failed to make adjustments to the values established in the appraisal the tax_court determined that the purchase_price received by the organization on the sale of the hospital was not within a reasonable range of what could be considered fair_market_value accordingly the tax_court held that the sale transaction resulted in inurement within the meaning of sec_501 c the provision of inurement can be direct or indirect in anclote psychiatric ctr supra the sale transaction giving rise to the inurement was between an exempt_organization and a for-profit corporation formed by the organization's directors although the for-profit corporation was the direct beneficiary of the below-market sale transaction the tax_court held that the transaction resulted in an advantage to the shareholders of the for-profit corporation and that this advantage constituted inurement of the organization's charitable assets to the shareholders form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer explanation of items tax identification_number year period ended schedule number or exhibit 20xx 20xx and 20xx in 765_f2d_1387 9th cir the ninth circuit treated as inurement compensation paid_by a controlled_entity to the organization's insiders in church by mail two individuals reverend ewing and reverend mcelrath ran a church that mailed printed sermons to several million homes they also owned a for-profit advertising agency which provided the church's printing and mailing services the ninth circuit found that the combined compensation paid to reverend ewing and reverend mcelrath by the church and the advertising agency was excessive the ninth circuit rejected the church's argument that the portion of the compensation paid_by the advertising agency should not be included in the determination of reasonableness and treated this portion as indirect inurement of the church's earnings to the church's insiders d the ninth circuit based its conclusion on the following legal principle w hen a second organization is created which serves to funnel income to the individual who controls the purportedly exempt_organization and the income exceeds a reasonable salary the income inures to the benefit of a private person within the meaning of sec_501 c d indirect inurement can occur even if the organization's insiders are not formally in control of the intermediary used to funnel the funds from the organization to the insiders in 823_f2d_1310 9th cir the organization transferred in excess ofdollar_figure million to a for-profit corporation incorporated by the organization's founder and his wife the directors of the corporation were high-ranking members of the church of scientology at the time of the transfer the founder and his wife were not directors officers or employees of the corporation the founder was no longer serving as the head of the church but continued to exert significant control_over the church by making policy statements directives and orders f 2d pincite in particular his approval was required for all financial planning d the directors of the corporation approved the founder's decision to transfer dollar_figure million from the corporation's account to the ship apo o_aboard which the founder and his family lived the ninth circuit held that the organization's funds funneled through the corporation constituted inurement to the founder and his family f 2d pincite the prohibition on inurement in the code sec_501 c is absolute the service has the authority to revoke an organization's exempt status for inurement regardless of the amount of inurement see 222_fsupp_151 e d wash 1963t the 412_f2d_1197 283_fsupp2d_58 moreover for purposes of establishing that inurement occurred it is not necessary to calculate the precise amount of inurement as long as it is shown that the value of the transfer giving rise to inurement is not within a reasonable range of what could be considered fair_market_value see anc ote psychiatric ctr v commissioner t c memo record keeping requirement the code sec_6001 states every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20xx 20xx and 20xx judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the code sec_6033 states in general every organization_exempt_from_taxation under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe the regulation sec_1_6001-1 states in general any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information the regulation sec_1_6001-1 states exempt_organizations -in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 a shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 the regulations sec_1_6001-1 states retention of records -the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law the revrul_59_95 1959_1_cb_627 jan states an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status effective date of revocation the regulation sec_1_501_a_-1 a states subject only to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause an organization that has been determined by the commissioner or the district_director to be exempt form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended 20x x 20x x and 20x x under sec_501 a or the corresponding provision of prior_law may rely upon such determination so long as there are no substantial changes in the organization's character purposes or methods of operation the regulation sec_601_201 n ii states a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization the regulation sec_601_201 n i states a n exemption ruling or determination_letter may be revoked or modified by a ruling or determination_letter addressed to the organization the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented issue -operational test government position in order for an organization to retain its exempt status it must demonstrate to the service that it meets both the organizational and the operational tests the facts stated above indicate that failed the operational_test charitable purposes include relief of the poor and distressed the regulation sec_1 c - rental_activity and selling of real properties in the manner described above d doesn't address the needs of low-income people in fact the rental_activity and the selling of real properties were operated in a manner no different than other business entities that are engaging in such activities in a commercial manner the rental rate was the same regardless of whether a tenant receives rental assistance from government agencies in fact required the tenant to pay the difference if the rental assistance amount was less than the rental rate the government agency did not require the landlord to be an exempt_organization in 20xx also sold properties fixing and selling properties at market rate doesn't constitute assisting low-income families therefore the activities as described above did not meet the operational_test as described under sec_1 c -1 c of the regulation has bylaws but chooses not to comply with them it held the annual board member meetings in december instead of february it made no elections during the annual meetings it did not discuss and or approve many of the significant matters that took place during the years these actions represent indicates that the regulation did not meet the operational_test as described under sec_1 c -1 c of disregarding its own rules and regulations which in turn form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items name of organization taxpayer tax identification_number year period ended schedule number or exhibit 20xx 20xx and 20xx issue net_earnings inuring to the benefit of officers and directors was the spouse of was an officer of the operating director of more than insubstantial amount of each of the entities utilizing street and po box addresses are were owned by and therefore and all entities they own owned are private shareholders or individuals within the meaning of the regulation sec_1_501_a_-1 issue category - office space and staffs utilized by related entities allowed and entities they own owned to utilize its staffs supplies and office space without any reimbursements such usage was not approved by the board members therefore such usage inured to the benefit of and entities they own owned and represented an act prohibited by the code sec_501 c issue category health insurance for the family during the years 20xx and 20xx paid for the health insurance of family which was not approved by the board_of directors therefore these payments constituted net_earnings inuring to the benefits of prohibited by the code sec_501 c and represented an act issue category - properties transferred out of any transactions between an exempt_organization and another party should be at market rate or below market rate to the benefit of the exempt_organization if a transaction is below market rate but the party being short-changed is the exempt_organization then the transaction constitutes misuse of exempt organization's funds since 20xx transferred several properties to the monetary considerations were limited to the amount of outstanding loans these transfers were not approved by the board members of therefore these transfers constituted net_earnings inuring to the benefits of and represented an act prohibited by the code sec_501 c issue overall the records indicate there were substantial net_earnings inuring to the benefits of private shareholders and individuals going as far back as 20xx year there was no oversight by a disinterested board the individuals in charge of for profit business under their control no segregation of duties funds or authorities observed accordingly the exemption status of should be revoked due to its net_earnings inured to as if it was another utilized form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer explanation of items schedule number or exhibit tax identification_number year period ended 20xx 20xx and 20xx the benefit of these private shareholders and individuals within the meaning of the regulation sec_1 c -1 c issue record keeping requirement through out the examination was unwilling or unable to produce the records necessary to support and substantiate the financial information reported on the annual returns it filed the records it managed to provide did not match one another in several instances accordingly failed to comply with requirements under the code sec_6001 and sec_6033 and the regulations thereunder taxpayer position agreed and terminated its operation in august 20xx transferred the three properties at organization exempt under sec_501 c and and the cash balance of dollar_figure to an unrelated conclusion based on the information secured during the examination we conclude that is not operated for exempt purposes under sec_501 c of the code an organization can not be recognized as exempt under sec_501 unless it shows that it is operated exclusively for charitable education or other exempt purposes and its net_earnings does not inure to the benefit of any private_shareholder_or_individual among other things operational_test of sec_1 c -1 c of the regulation the activities show that the primary purpose is renting properties out to general_public that does not exclusively serve a purpose described in sec_501 c of the code it also engaged in many transactions enabling its net_revenues to benefit activities must demonstrate conclusively that it meets the and the private shareholders or individuals of therefore the exempt status granted to accordance with the regulation sec_601_201 n i should be revoked effective from january 20xx in form 886-a page of department of the treasury-internal revenue service
